


Exhibit 10.1


April 26, 2013
Mr. Earl R. Lewis


Dear Earl:
The purpose of this letter is to confirm the terms by which you will continue to
be engaged by FLIR Systems, Inc. (the “Company”) as the Company’s non-executive
Chairman of the Board of Directors (“Non-Executive Chairman”) and as Senior
Advisor to the Company following your retirement as President and Chief
Executive Officer. The key terms of your service shall be as follows:
1.Term and Termination. Your voluntary retirement as President and Chief
Executive Officer of the Company shall become effective on May 19, 2013 (the
“Separation Date”). The Company hereby agrees to waive the requirement of thirty
(30) days’ written notice of your voluntary retirement as otherwise required
under the Executive Employment Agreement between you and the Company, dated as
of January 1, 2013 (the “Employment Agreement”). Following the Separation Date,
you agree to serve as Non-Executive Chairman and as Senior Advisor to the
Company for a period of two years after the Separation Date (the “Term”);
provided that (i) you may terminate the Term earlier than as set forth herein
following thirty (30) days’ prior written notice of such termination to the
Company, (ii) the Company may terminate the Term, but only for Cause (as defined
in the Employment Agreement), provided that the Board may select another
individual to serve as Chairman of the Board during the Term and such an
election shall not constitute for purposes of this agreement a termination of
the Term, and (iii) the Term shall terminate immediately upon your death.
2.    Senior Advisor Services. In addition to your services as Non-Executive
Chairman and as a director, you agree that as Senior Advisor you will provide
transition and other related advisory and consulting services to the Company
during the Term in order to assist in providing an effective transition of your
executive responsibilities to your successor as President and Chief Executive
Officer. You will advise both the Board of Directors (the “Board”) and your
successor on matters involving Company strategy, mergers and acquisitions,
organizational considerations and other matters specified by the Board. You
shall diligently and competently perform such services and use reasonable
efforts in connection with the performance of such services. You and the Company
agree that (i) during the first 12 months of the Term, the anticipated level of
all services that you will perform for the Company as Senior Advisor will not be
in excess of 10 hours per week, which is less than 20% of the average level of
services that you had performed for the Company during the three-year period
prior to the Separation Date, and (ii) during the remainder of the Term, the
anticipated level of services that you will perform for the Company as Senior
Advisor will not be in excess of five hours per week. Upon presentation of
appropriate receipts, the Company will reimburse you for all documented,
out-of-pocket expenses you incur in the performance of your duties as
Non-Executive Chairman and Senior Advisor, including, but not limited to,
expenses you incur when traveling on Company business.
3.    Compensation. As compensation for your service as a director, the Company
will pay you the Board retainers and committee and meeting fees in effect during
the Term, and as additional compensation for your service as Non-Executive
Chairman, the Company will pay you an annual retainer

1

--------------------------------------------------------------------------------

Earl R. Lewis
April 26, 2013
Page 2

of $100,000. You will not be eligible for an equity grant with respect to your
Board service in 2013, but you will receive an equity grant for such service in
2014 in accordance with the Company’s Board compensation policy then in effect.
As compensation for your services as a Senior Advisor, the Company will pay you
an advisory fee in the amount of $900,000 per annum during the first 12 months
of the Term and $450,000 per annum for the remainder of the Term, payable in
equal monthly installments. You and your dependents may continue your
participation in the Company’s group health plan in accordance with the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”).
You will be required to pay the full cost of the premiums under the Health Plan,
and the Company will reimburse you for the portion of such premiums that would
be paid by the Company if you were an active employee. For the avoidance of
doubt, you will be entitled to no additional compensation for your services
following the Separation Date except as set forth in this section.
4.    Employment Agreement. You and the Company hereby acknowledge and agree
that all payments and benefits to which you may be entitled upon your voluntary
resignation shall be governed by, and subject to the requirements of, the
Employment Agreement, including Section 4.4 thereof, and all other Company plans
and programs in which you participate, including without limitation the
Company’s Supplemental Employee Retirement Plan and all outstanding equity award
agreements. During the Term, your equity compensation awards will remain
outstanding in accordance with their terms, and your services as Senior Advisor
shall be taken into account as continuous consulting service with respect to
such awards.
5.    Administrative Support. During the Term, the Company shall provide you
with an office at such location or locations as you and the Company shall
mutually determine, access to the Company’s telephone, email and computer
systems and appropriate administrative support.
6.    Relationship. It is the intention of the parties to this letter agreement
that, during the Term, you will not be an employee of the Company and nothing in
this letter shall be construed to create an employment relationship between you
and the Company following the Separation Date. You recognize, acknowledge and
agree that all income paid to you under this letter agreement shall constitute
income from self-employment and you shall be required to pay self-employment
taxes pursuant to Section 1401 of the Internal Revenue Code. You recognize,
acknowledge and agree that the Company, its officers, directors, and employees
shall have no obligation or liability whatsoever to you, your heirs,
administrators, assigns, or creditors for workers’ compensation, federal and
state payroll taxes, unemployment compensation, minimum wages, Social Security
assessments or similar charges, taxes or liabilities applicable to an employment
relationship.
7.    Future Cooperation. In connection with any and all claims, disputes,
negotiations, investigation, lawsuits or administrative proceedings involving
the Company, you agree to make yourself available, upon reasonable notice from
the Company, and without the necessity of subpoena, to provide information or
documents, provide declarations or statements to the Company, meet with
attorneys or other representatives of the Company, prepare for and give
depositions or testimony, and/or otherwise cooperate in the investigation,
defense or prosecution of any or all such matters. The Company will reimburse
you for all documented, out-of-pocket expenses you incur in providing such
cooperation to the Company. Any reimbursement payable pursuant to this section
shall be paid as soon as administratively feasible upon your request.
Notwithstanding anything in this agreement to the contrary, you and the Company
agree that the obligations imposed upon you under this section shall survive the
expiration of the Term.
8.    Governing Law. This letter agreement will be governed by and construed in
accordance with the laws of the State of Oregon.
Sincerely,


FLIR Systems, Inc.

2

--------------------------------------------------------------------------------

Earl R. Lewis
April 26, 2013
Page 3



/s/ Angus Macdonald
Angus Macdonald
Chairman, Compensation Committee






This letter agreement correctly reflects our understanding, and I hereby confirm
my agreement to the same as of the date set forth above.


/s/ Earl R. Lewis
Earl R. Lewis





3